Citation Nr: 1429014	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for the service-connected lumbar strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to October 1999. 

This case comes before the Board of Veterans' (Board) on appeal from an April 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar strain, and assigned a 40 percent disability evaluation, effective December 5, 2006.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Seattle, Washington, VA Regional Office.

The issue on appeal was previously remanded by the Board in November 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's spine disability.  This was accomplished, and the claim was readjudicated in July and August 2012 supplemental statements of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In April 2013, the Veteran's claim for a total disability rating based on individual unemployability was denied by the RO.  There is no indication that that decision has been appealed and the issue is not in appellate status.   

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected lumbar spine disability has not manifested unfavorable ankylosis of the spine; intervertebral disc syndrome (IVDS) requiring physician prescribed bed rest for incapacitating episodes having a total duration of at least six weeks have not been not shown.




CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a rating in excess of 40 percent for the service-connected lumbar strain disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran's appeal for a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations in January 2007 and December 2011 for the service-connected lumbar strain disability.  The Veteran's history was taken and complete examinations were conducted that included specific clinical measures such as range of motion testing.  Conclusions reached were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  For the reasons discussed in detail below, the Board finds that staged ratings are not warranted in this case.  

The Veteran's service-connected lumbar spine disability has been rated as 40 percent disabiling under Diagnostic Code 5237 for lumbosacral strain.  See 
38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, including lumbosacral strain (Diagnostic Code 5237).  See 38 C.F.R. § 4.71a.  The General Rating Formula provides in pertinent part, that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and,

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 
Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when incapacitating episodes have a total duration of at least six weeks during the past 12 months.  Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2012).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.


	(CONTINUED ON NEXT PAGE)



Rating for Lumbar Strain Disability

In his August 2008 substantive appeal, the Veteran stated that his service-connected spine disability was getting worse and limited his physical ability.  The Veteran essentially maintains that his service-connected lumbar spine disability is worse than the currently assigned 40 percent rating contemplates.  See the October 2011 Informal Hearing Presentation.

The Veteran was afforded a VA spine examination in January 2007, where he reported pain and stiffness associated with his lumbar strain disability and stated that he could only walk 1/4 mile without suffering severe flare-ups.  Upon physical examination, the examiner noted that the Veteran had a stooped posture with antalgic gait favoring the left hip.  Range of motion after repetitive motions was as follows: forward flexion of 18 degrees (90 is normal), extension was 16 degrees (30 is normal), left lateral flexion was 24 degrees (30 is normal), right lateral flexion was 16 degrees (30 is normal), bilateral rotation was 18 degrees (30 is normal).  Lumbar spine x-rays showed sacralization of the L5 vertebral body, but otherwise normal.  The examiner also noted that the Veteran's thoracolumbar spine did not reveal ankylosis or IVDS.

A January 2007 VA general medical examination shows that the thoracolumbar spine had both active and passive motion of forward flexion from 0 to 45 degrees with subjective compliant of mild pain at 20 degrees, backward extension from 0 to 25 degrees with subjective complaints at 15 degrees, lateral flexion to the left and right from 0 to 24 degrees with complaint of mild pain at 15 degrees, and right and left lateral rotation from 0 to 20 degrees with complaints of mild pain at 15 degrees.  Repetitive movements on forward flexion decreased after a series of three in range of movement from 0 to 20 degrees due to pain and backward extension decreased after a series of three repetitive movements from 0 to 20 degrees due to pain.  There was no additional limitation of movement on bilateral lateral flexion or bilateral rotation but increased pain on repetitive movements.   There was no incoordination, weakness, fatigue, complaints of radiculopathy or indication of disc disease.  The Veteran reported daily chronic back pain and indicated that he was able to self-manage severe pain by lying down for a few minutes and avoiding physical activity when he has the aggravated severe pain.  

Pursuant to the Board's November 2011 remand, the Veteran was afforded a second VA spine examination in December 2011.  An addendum opinion was provided in January 2012, which only stated that the claims file had been reviewed.  The November 2011 examiner noted that range of the thoracolumbar spine was 70 degrees in flexion, 15 degrees in extension, 15 degrees in left lateral flexion, 10 degrees in right lateral flexion, 15 degrees in left lateral rotation, and 10 degrees in right lateral rotation.  The examiner indicated that there was objective evidence of pain following repetitive motion.  The examiner stated that flare-ups impacted the function of the thoracolumbar spine and the Veteran was unable to do physical jobs, including law enforcement.  The examiner also indicated no additional limitation in range of motion of the thoracolumbar spine following repetitive-use, but the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, which included less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, and standing and/or weight-bearing.  The examiner further noted that the Veteran had other symptoms described as localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  The Veteran was found to have guarding and muscle spasm of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  The examiner indicated that imaging studies of the thoracolumbar spine had been performed and arthritis was diagnosed.  The examiner noted that the Veteran did not have IVDS.

Based upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 40 percent is not warranted for the entire initial rating period on appeal.  Although the Veteran had some limitation of motion of the thoracolumbar spine in both VA examinations, ankylosis (defined as a fixation of the joint) has not been shown.  Therefore, there is no basis for a higher rating due to unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) under the General Rating Formula.  

Furthermore, the January 2007 and December 2011 VA examination reports did not find that the Veteran had IVDS.  The record does not show that the Veteran was prescribed bed rest for a total duration of at least six weeks in a 12 month period.  Therefore, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  During the VA examinations, the Veteran reported that he had pain, stiffness, weakness, and muscle spasms.  He indicated that he had flare-ups that impacted the function of the thoracolumbar spine in that he could not walk more than 1/4 mile.  However, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board observes that the Veteran's competent and credible reports of flare-ups, stiffness, weakness, pain, and muscle spasms.  The Board recognizes that he has had limited range of motion due to pain. Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.

The Board has also reviewed and considered VA treatment records of record; however, this evidence does not show that the Veteran's lumbar strain is severe enough to warrant an evaluation higher than 40 percent.   

The Board has also considered whether separate evaluations for neurological disabilities are warranted; however, the Veteran has not been found to have radiating pain or a diagnosed neurological disorder associated with his lumbar spine disability.  See January 2007 and December 2011 VA examination reports.  As such, the Board finds that separate evaluations for a neurological disability are not warranted.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for the service-connected lumbar strain disability, and therefore the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5237), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5237 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

In this case, considering the lay and medical evidence, ankylosis of the thoracolumbar spine has not been demonstrated.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  Further, bilateral radiculopathy of the lower extremities has also been considered, but the evidence does not show any currently diagnosed neurological disability.   

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including functional limitations and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 40 percent for the service-connected lumbar strain disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


